OPINION OF THE COURT
Memorandum.
In each case, the order of the Appellate Division should be affirmed.
An intermediate appellate court has broad, plenary power to modify a sentence that is unduly harsh or severe under the circumstances, even though the sentence may be within the permissible statutory range (CPL 470.15 [6] [b]; People v Thompson, 60 NY2d 513, 519). This sentence-review power may be exercised, if the interest of justice warrants, without deference to the sentencing court. Contrary to defendants’ assertions, the Appellate Division did not misapprehend its power in these cases. We read the Appellate Division’s statements that the sentencing courts did not abuse their discretion to mean that the Appellate Division did not find the sentences unduly harsh or severe under the circumstances.
Defendants’ remaining contentions are either unpreserved or without merit.
Chief Judge Wachtler and Judges Simons, Kaye, Titone, Hancock, Jr., and Bellacosa concur.
In each case: On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.